                        THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SAMA BLECHO NAH,                                     )
              Petitioner,                            )
                                                     )
v.                                                   )      No. 3:19-cv-672-B (BT)
                                                     )
J. JOHNSON,                                          )
                      Respondent.                    )

                                             ORDER

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings, conclusions

and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       Signed this 5th day of November, 2019.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
